Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 11 cites “wherein an amount of the reducing agent added to the ruthenium-containing liquid is 0.1 molar equivalents or more and 100 10molar equivalents or less relative to ruthenium-containing compound and/or oxidizing agent to be reduced.”  Claim 1 doesn’t have any positive citation of a reducing process is being carried out nor the inhibiting process is a reducing process of the ruthenium in the ruthenium-containing liquid.  Even though the limitation has the inhibitor is a reducing agent; however, there is positive limitation that the inhibitor acts as a reducing agent in the process of claim 1.  Furthermore, it is not clear if ruthenium-containing compound refers to the RuO4 gas, or the ruthenium-containing liquid or an entirely different ruthenium-containing compound that is in the ruthenium-containing liquid.  Therefore, it is not clear if this limitation describing that the inhibiting process of claim 1 is a reducing process of the ruthenium or it is a process different than that of the inhibiting process and it is not clear how this limitation is further limiting claim 1. Clarification is required.  For the purpose of examination, claim 11 in interpreted as the amount of the reducing agent is 0.1 molar equivalents or more and 100 molar equivalent or less.
 	
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-3, 8-10, 16, 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Asano et al. (JP H10204550A).
 	With respect to claims 1, 2, 3, 8-10, 16, 17 Asono describes a process of separating Ru in the Ru-containing solution by adding a reducing agent including sulfite such as sodium sulfite (also claimed inhibitor that does not comprise a basic compound such as a sulfate including sodium sulfite) and decreases the oxidation-reduction potential to 350-500 mV (claimed 600 mV or less) (claims 3, 4; pages 3-5 of the translation).  The Ru is back-extracted into the aqueous solution (claim 3) from the use of the reducing agent in adjusting the oxidation-reduction potential.  Therefore, no RuO4 is generated.  This providing claimed inhibiting the generation of a RuO4 gas comprising a step of adding an inhibitor for inhibiting the generation of the RuO4 gas, to a Ru-containing liquid and thereby reduce a Ru-containing compound in the liquid. 
Claim(s) 1, 3, 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fulconis et al. (US 2002/0150196).	
 	With respect to claim 1,  Fulconis describes providing regeneration agent such as O3 to the ru-containing liquid to generate the perruthenates and form deposits of ruthenium directly (paragraphs 40, 41; fig. 1).  O3 would read on claimed inhibitor of a RuO4 gas since it is used to generate soluble ruthenate/perruthenate mixture and deposits of ruthenium, which would be prevented from forming RuO4 gas.
 	Ozone would provide claimed the inhibitor does not comprise a basic compound.
Ozone would provide claimed the inhibitor is a reducing agent.  Please see notes from Vedantu.com cited below provides examples of O3 is a reducing agent.  
 	With respect to claim 6, the pH is 12 or more (paragraph 28).
 	With respect to claims 3, 10, the oxidation-reduction of the solution having O3 (ru-containing liquid) is less than 500 mV (tables 2, 3, 5).
 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulconis or Asano as applied to claim 1 above.
 	With respect to claims 11 and 15, the prior art above doesn’t describe that the reducing agent added is 0.1 or 0.5 molar equivalents or more to 100 molar equivalents or less (relative to  ruthenium-containing compound and/or oxidizing agent to be reduced).  However, as described above by either Fulconis or Asano that the reducing agent of O3 or sodium sulfite directly react with Ru and/or used to reduce/recover Ru from the solution by adjusting the oxidiation-reduction potential of the solution.  Therefore, it would have been obvious and within the knowledge of one skill in the art before the effective filing date of the invention to provide any amount of the reducing agent including the claimed amount because it would depend on the amount of the starting material, which is ruthenium and the reaction between the reducing agent and the ru are known and disclosed by Fulconis (paragraphs 5, 26) and/or the amount adjusts the oxidiation-reduction potential of the solution to a desired value such as 300-500 mV by Asano. 
Response to Arguments
Applicant’s remark that in Fuconis, O3 does not have the affect as an inhibitor is found unpersuasive.  As explained above, he describes providing regeneration agent such as O3 to the ru-containing liquid to generate the perruthenates and form deposits of ruthenium directly (paragraphs 40, 41).  Therefore, O3 would read on claimed inhibitor of a RuO4 gas since it is used to generate soluble ruthenate/perruthenate mixture and deposits of ruthenium, which would be prevented from forming RuO4 gas.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., it appears applicant argues that the claimed O3 acts as a reducing agent in the inhibiting process of claim 1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 only requires that the inhibitor is a reducing agent in general.  It doesn’t define what kind of reaction the inhibiting process is for inhibiting the generation of a RuO4.  Therefore, in the broadest interpretation, see MPEP 2111, the prior art ozone would provide claimed inhibiting forming RuO gas, is a reducing agent and does not comprise a basic compound.  Please see notes from Vedantu.com cited provides examples of O3 is a reducing agent.
 	Applicant’s remarks of Mayer describing RuO4 gas is actively generated in step (i) which is different from claimed suppressing RuO4 gas is found persuasive.  The rejections are withdrawn.
Examples from Vedantu.com are shown here for the purpose that O3 can be a reducing agent (page 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



9/12/2022